Exhibit 10.31

 

  

SUBSCRIPTION AGREEMENT (this

“Agreement”), dated as of March 12, 2007

between AFFINION GROUP

HOLDINGS, INC., a Delaware

Corporation, (the “Company”) and

THOMAS A. WILLIAMS (“Investor”).

WHEREAS, Investor has entered into an Employment Agreement dated as of
November 8, 2006 and amended on February 21, 2007 with Affinion Group, Inc.;

WHEREAS, Investor desires to purchase certain shares of the Company’s common
stock; and

WHEREAS, the Company is willing to sell the Company’s common stock to Investor
on the terms and conditions provided below.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained in this Agreement, the parties hereby agree as follows.

1. Subscription. Investor hereby subscribes for and offers to purchase 25,000
shares of the Company’s common stock, par value $0.01 per share, (the “Shares”)
at the purchase price of $10.07 per Share for the aggregate amount indicated in
Section 2 of this Agreement.

2. Tender of Consideration. Investor hereby irrevocably tenders this Agreement,
and agrees to pay $251,750.00 in immediately available funds as aggregate
consideration for the Shares.

3. Representations and Warranties of Investor. Investor hereby represents and
warrants to the Company as follows:

(a) Investor is a “United States Person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, meaning that Investor is a
citizen or resident of the United States;

(b) Investor understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and that this sale is
being made in reliance on one or more exemptions for private offerings;

(c) The Shares for which Investor hereby subscribes are being acquired solely
for Investor’s own account and for investment only. Investor is not purchasing
the Shares with a view to or for the resale, distribution, subdivision or
fractionalization thereof and Investor has no plans to enter into any contract,
undertaking, agreement or arrangement for any such purpose. Investor understands
and agrees that the Company shall have no obligation to recognize the ownership,
beneficial or otherwise, of such Shares of anyone other than Investor and that
no such Shares shall be transferable except upon the conditions set forth in the
Management Investor Rights Agreement by and among the Company and its
stockholders, a copy of which previously has been reviewed by Investor with
counsel of his choice prior to becoming a party thereto (the “Management
Investor Rights Agreement”);



--------------------------------------------------------------------------------

(d) Investor (i) has adequate means of providing for Investor’s current needs
and possible contingencies, and Investor has no need for liquidity in his
investment in the Company, (ii) can bear the economic risk of losing his entire
investment in the Company, (iii) has, alone or together with a Purchaser
Representative (as defined in Rule 501(h) of the Securities Act), such knowledge
and experience in financial and business matters that Investor is capable of
evaluating the relative risks and merits of this investment; and (iv) is an
“Accredited Investor” within the meaning of Section 5(i).

(e) Investor acknowledges that he has been provided with such information as he
deems necessary to evaluate the merits and risks of investing in the Shares and
has been afforded the opportunity to ask such questions as he deemed necessary,
and to receive answers from, representatives of the Company concerning the
merits and risk of investing in the Shares;

(f) In making the decision to invest in the Company, Investor has relied solely
upon independent investigations made by Investor. No representations or
warranties, oral or otherwise, have been made to Investor or any party acting on
Investor’s behalf that are inconsistent with the written materials which have
been supplied to Investor by the Company;

(g) Investor understands that the Shares cannot be sold unless (i) registered or
qualified under the Securities Act or applicable state securities laws or
(ii) an exemption from such registration or qualification is available; and

(h) Investor understands that the Company will rely upon the accuracy and truth
of the representations and warranties made by Investor herein and Investor
consents to such reliance.

(i) To qualify as an Accredited Investor, Investor must satisfy at least one of
the following alternative criteria:

(i) Investor is a natural person whose individual net worth (or joint net worth
with Investor’s spouse) is in excess of $1,000,000 (net worth or joint net worth
includes the equity in one’s home); or

(ii) Investor is a natural person whose individual income (not joint income with
Investor’s spouse) in each of the prior two years was in excess of $200,000 or
whose joint income with Investor’s spouse in each of the prior two years was in
excess of $300,000, and who has a reasonable expectation of reaching at least
the same income level in the current year; or

(iii) Investor is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a person with such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of an investment in the
Shares; or

(iv) Investor is one of our directors or executive officers; or

(v) Investor is an entity in which all of the equity owners are Accredited
Investors.

 

2



--------------------------------------------------------------------------------

4. Transferability. Investor agrees not to transfer or assign this Agreement or
any of Investor’s interest in this Agreement or in the Company except as allowed
by the terms of the Management Investor Rights Agreement, and further agrees
that the assignment and transferability of the Shares acquired pursuant hereto
shall be allowed only in accordance with applicable law and the terms of the
Management Investor Rights Agreement.

5. Revocation. Investor agrees that Investor will not cancel, terminate or
revoke this Agreement or any agreement made in connection with this Agreement.

6. Further Representations and Warranties of Investor.

(a) Authority. Investor has full power, legal right and authority to execute,
deliver and perform the terms of this Agreement and to consummate the
transactions contemplated by this Agreement and no consent of any third party
not previously obtained is required to do so. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized by all requisite action and no
other proceedings on the part of Investor are necessary to authorize this
Agreement or to consummate the transactions so contemplated. This Agreement has
been duly and validly executed and delivered by Investor and, assuming this
Agreement has been duly authorized, executed and delivered by the other parties
hereto, constitutes a valid and binding agreement of Investor, enforceable
against Investor in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(b) No Conflicts. The execution, delivery and performance by Investor of this
Agreement and any other agreement, certificate or document executed by Investor
in connection with this Agreement, and the transactions (and the consummation of
the transactions) contemplated by this Agreement and any related agreements will
not: (i) violate or conflict with any laws, rules or regulations of any
government authority having jurisdiction; or (ii) result in the breach of, or
constitute a default (with or without notice or lapse of time, or both) under,
or require any consent under, any provision of (x) any debt instrument,
indenture, mortgage agreement or other instrument or arrangement to which
Investor is a party or (y) any judgment, order or decree by which Investor is
bound.

7. Representations and Warranties of the Company.

(a) Authority. The Company has full power, legal right and authority to execute,
deliver and perform the terms of this Agreement, to issue the Shares in
accordance with the terms and subject to the conditions of this Agreement, to
consummate the transactions contemplated by this Agreement and no consent of any
third party not previously obtained is required to do so. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly and validly authorized by all requisite action
and no other proceedings on the part of the Company are necessary to authorize
this Agreement or to consummate the transactions contemplated by this Agreement.
This Agreement has been duly and validly executed and delivered by the Company
and, assuming this

 

3



--------------------------------------------------------------------------------

Agreement has been duly authorized, executed and delivered by the other parties
hereto, constitutes a valid and binding agreement of the Company, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(b) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and any other agreement executed by the Company in connection
herewith, and the transactions (and the consummation of the transactions)
contemplated by this Agreement and any related agreements will not: (i) violate
or conflict with any laws, rules or regulations of any government authority
having jurisdiction; or (ii) result in the breach of, or constitute a default
(with or without notice or lapse of time, or both) under, or require any consent
under, any provision of (x) any debt instrument, indenture, mortgage agreement
or other instrument or arrangement to which the Company is a party or (y) any
judgment, order or decree by which the Company is bound.

(c) Capitalization. The capitalization of the Company in effect as of
January 15, 2007 is as set forth on Attachment A. Upon issuance, the Shares will
be duly authorized and validly issued, fully paid and nonassessable.

8. Miscellaneous.

(a) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, to (i) the Company c/o Apollo Management V,
L.P., 9 West 57th Street, New York, New York 10019, Attention: Marc Becker and
(ii) Investor at his home address most recently on file with the Company.

(b) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of Delaware.

(c) Nothing in this Agreement shall confer upon Investor any right to continue
as an employee of, or other service provider to, the Company or any of its
subsidiaries or affiliates or interfere in any way with the right of the
Company, its subsidiaries or its affiliates, as the case may be, in its sole
discretion, to terminate Investor’s employment or service relationship or to
increase or decrease Investor’s compensation at any time. Nothing in this
Agreement shall entitle Investor to participate in any future offering of Shares
or to participate in any particular compensation program.

(d) This Agreement and the Management Investor Rights Agreement constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by all parties.

 

4



--------------------------------------------------------------------------------

(e) Whenever required by the context hereof, the singular shall include the
plural, and vice-versa. Any gender-specific reference applies to the other
gender as context requires.

(f) All covenants, agreements, representations and warranties made herein shall
survive the execution and delivery hereof and transfer of any Shares.

9. Legends. All certificates evidencing Shares owned by Investor or its
respective transferees permitted hereunder shall in addition to any other legend
required by contract or applicable law bear a legend in substance as follows:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
PURSUANT TO ANY STATE OR BLUE SKY SECURITIES LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO A MANAGEMENT INVESTOR RIGHTS AGREEMENT DATED AS OF OCTOBER
17, 2005, AS MAY BE AMENDED, RESTATED OR SUPPLEMENTED FROM TIME TO TIME, AMONG
THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND THE OTHER PARTIES NAMED
THEREIN. THE TERMS OF SUCH MANAGEMENT INVESTOR RIGHTS AGREEMENT INCLUDE AMONG
OTHER THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

Investor:

  

Thomas A. Williams (full name in which ownership of the Shares is to be
registered).

Item 1(a):

   Number of Shares to be delivered to Investor: 25,000

Item 1(b):

   Price per Share: $10.07

Item 2:

   Consideration for the Shares: $251,750

Investor’s Social Security Number or other Taxpayer Identification Number:
*OMITTED*

 

INVESTOR By:   /s/ Thomas Williams Name: Thomas A. Williams

The foregoing Subscription Agreement is accepted and agreed to by the Company as
of the date set forth below.

 

AFFINION GROUP HOLDINGS, INC. By:   /s/ Nathaniel Lipman Name: Nathaniel Lipman
Title: President and CEO

Date of Acceptance: March 12, 2007

 

6



--------------------------------------------------------------------------------

ATTACHMENT A

Affinion Group Holdings, Inc.

CAPITALIZATION AS OF 1/15/07

 

Authorized Shares

     

Common

   50,000,000   

Preferred

   1,000,000           

Total Authorized

   51,000,000          Preferred    Common  

Owner

      27,500,000  

Affinion Group Holdings, LLC

     

Cendant Corporation

   125,000   

Management

      913,750 *

TOTAL

   125,000    28,413,750  

 

* Includes 60,000 restricted shares of common stock